Citation Nr: 0100674	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for cancer and polyps 
of the throat.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to May 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Portland 
Regional Office (RO) rating decisions, as follows:  in 
February 1995 denied service connection for polyps in 
throat/throat cancer, in January 1997 denied service 
connection for hypothyroidism, and in July 1997 increased the 
rating of the service-connected PTSD from 30 to 70 percent.

A review of the record indicates that service connection for 
resection of thyroid adenoma and chronic laryngitis was 
initially denied by RO rating decision in December 1979, and 
no timely appeal therefrom was filed by or on behalf of the 
veteran; the application to reopen the claim of service 
connection for thyroid tumor was later denied by RO decision 
in April 1988, and no timely appeal therefrom was filed.  The 
claims of service connection for throat polyps/throat cancer 
and hypothyroidism, denied by February 1995 and January 1997 
RO rating decisions here on appeal, constitute new claims for 
new disabilities which were not previously denied; such 
claims are not subject to finality review.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (holding that a new 
diagnosis of a disorder constitutes a new claim and requires 
an initial adjudication of such claim).  Appellate 
consideration of entitlement to service connection for throat 
polyps/throat cancer and hypothyroidism is held in abeyance 
pending completion of the development requested in the remand 
below.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, flashbacks, intrusive memories 
and recollections, increased startle response, irritability, 
outbursts of anger and violence, suicidal ideations, and 
social isolation and inability to maintain social 
relationships with people; it is associated with panic 
attacks, dysthymia, agoraphobia and is productive of total 
occupational and social impairment.

CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  A review of 
the record indicates that the available evidence pertinent to 
the veteran's increased rating claim contains sufficient 
information to rate the his disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted in February 1988, and 
a 30 percent rating was assigned.  That decision was based on 
the veteran's service records and post-service clinical 
evidence diagnosing PTSD and relating its onset to his active 
service period.

VA medical records, periodic VA compensation and pension 
examination reports, and medical records from the Social 
Security Administration (SSA) from May 1988 to January 1997 
document intermittent treatment for various symptoms and 
impairment including associated with polysubstance abuse and 
the veteran's service-connected PTSD.  A May 1997 disability 
determination notice from the SSA indicates that he has 
received SSA disability benefits since July 1993 due to 
impairment from the combined effect of his physical and 
psychiatric disabilities.  The PTSD-related impairment is 
shown to have been productive of significant problems in 
employment and social settings.

On VA medical examination in April 1997, the veteran 
indicated that his PTSD was productive of difficulty dealing 
with people and life in general.

On VA psychiatric examination and social and industrial 
survey in April 1997, including a review of the claims file, 
the veteran indicated that he had not worked since 1993 due 
to disability; reportedly, he had a history of two failed 
married and several subsequent relationships (at the time of 
the examination, he reportedly had a girl-friend for the past 
year and half).  He indicated that he experienced symptoms 
including depression, suicidal ideations, anxiety, 
restlessness, panic attacks, frequent intrusive and 
distressing thoughts and recollections, nightmares, 
flashbacks, inability to maintain social relationships, 
difficulty getting along with people, irritability, outbursts 
of anger and violence, hypervigilance, and increased startle 
response.  On examination, PTSD, and panic attacks, 
agoraphobia, and dysthymia secondary to PTSD were diagnosed, 
and Global Assessment of Functioning (GAF) score 45-50 was 
assigned.  The examiner opined that the veteran was 
unemployable and totally disabled on account of PTSD alone.

VA medical records from January 1997 to February 1999 
document treatment and therapy for the veteran's service-
connected PTSD.  In April 1997, his treating psychologist 
noted, in pertinent part, that the PTSD was productive of 
"severe" impairment.  

On VA psychiatric examination in March 1999, including a 
review of the claims file, the veteran indicated that he and 
his girl-friend of two years broke up in December 1998 
because of his outbursts of anger, fear of becoming violent, 
and verbal abuse; reportedly, he was often verbally abusive 
toward people close to him including his father.  He 
indicated that he had not worked since 1993 but noted that he 
was interested in remaining active in his volunteer 
activities and that he was able to perform "some" of the 
necessary daily activities; he avoided in-person contact with 
people but talked with others on the telephone.  On 
examination, PTSD, and episodes of panic attacks, dysthymia, 
and agoraphobia secondary to PTSD were diagnosed, and GAF 
score 40-45 was assigned.  The examiner opined that the 
veteran's level of functioning continued to be poor, and he 
continued to be disabled and unemployable.

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Code 9411 (2000), and a 70 percent 
rating is assigned consistent with evidence of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable under Code 9411 where 
there is total occupational and social impairment, due to 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

Based on the entire record, the Board finds that a 100 
percent rating for the veteran's service-connected PTSD is 
warranted.  The evidence indicates that he exhibits numerous 
PTSD-related symptoms including nightmares, flashbacks, 
intrusive thoughts and recollections, anxiety, depression, 
irritability, outbursts of anger and violence, and social 
isolation and inability to interact with people in person 
despite ongoing treatment and therapy; his PTSD is also 
associated with panic attacks, dysthymia, and agoraphobia .  
As discussed above, the schedular criteria for a 100 percent 
rating for PTSD under Code 9411 require that the disability 
be productive of total occupational and social impairment.  
In this case, the evidence indicates that he is unable to 
work or to maintain social relationships with people, and he 
cannot control his emotions even when dealing with his 
father.  On VA psychiatric examinations in April 1997 and 
March 1999, the examiner clearly stated, based on 
contemporaneous examinations and a review of the evidence in 
the claims file, that the veteran was totally disabled and 
unemployable by his PTSD alone; on examination in April 1997, 
a GAF score 45-50 was assigned and, in March 1999, the score 
was recorded as 40-45.  Consistent with the available medical 
opinions of record, consistent with and uncontradicted by the 
entirety of the medical evidence of record, the Board 
believes that the severity of his service-connected PTSD more 
nearly approximates the criteria for a 100 percent rating 
under Code 9411.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulation governing the payment of monetary 
awards.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

In this case, the veteran claims entitlement to service 
connection for hypothyroidism and polyps/cancer of the 
throat, suggesting that such disabilities developed during 
his active service and/or are related to his Agent Orange 
exposure in Vietnam; he indicated that early manifestations 
of the disabilities were evident and treated, surgically, 
within a year after his separation from service (the medical 
evidence of record includes records of treatment for 
"functioning thyroid nodule" in January 1974 and 
thereafter).

The available evidence of record shows that the veteran 
served in Vietnam, but symptoms or impairment indicative of 
hypothyroidism and/or polyps/cancer of the throat were not 
evident during service.  Post service VA and private medical 
evidence dated from January 1974 to March 1999, is 
inconclusive regarding the exact nature and etiology of the 
claimed hypothyroidism and polyps/cancer of the throat; he 
received intermittent medical treatment for recurrent polyps 
in his throat and on the vocal cords and, although a history 
of throat/vocal cords carcinoma was repeatedly indicated 
during treatment and on periodic medical examinations, such 
history was based on the veteran's own reports (see e.g., VA 
Agent Orange medical examination in September 1994, VA 
medical treatment in February 1995).  The thyroid was 
treated, surgically, in January 1974 but hypothyroidism was 
not evident at that time; during VA medical treatment in 
April 1994, a diagnosis of hypothyroidism was entertained 
based on clinical study results, but the diagnosis was not 
confirmed.  The pertinent medical history reported by the 
veteran, as well as contemporaneous clinical findings, were 
discussed on periodic VA compensation and pension 
examinations in the recent years, yet the clinical evidence 
documented in the claims file does not appear to have even 
been reviewed in conjunction with the pertinent medical 
opinions.  Thus, the Board believes that complete VA medical 
examinations should be performed, including a review of the 
claims file, to determine the origin of any hypothyroidism 
and/or polyps/cancer of the throat.  Suttmann v. Brown, 
5 Vet. App. 127 (1993).

In view of the foregoing, the service connection claims are 
REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any disability involving the thyroid 
and throat since service.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
incorporated into the claims folder.

2.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the nature and 
etiology of any hypothyroidism and 
polyps/cancer of the throat which may 
now be present.  The claims folder must 
be made available to the examiner for 
review in conjunction with this request 
for medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination, and 
the results thereof made available to 
the examiner for review.  The examiner 
should be asked to provide an opinion as 
to whether it is as likely as not that 
any hypothyroidism and/or throat 
polyps/cancer found are causally related 
to service, any incident occurring 
therein, and/or exposure to Agent 
Orange.  If any of the foregoing cannot 
be determined, the examiner should so 
state for the record.  A rationale for 
all opinions expressed and conclusions 
reached should be fully explained.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 



